Cutting, J.
— The plaintiff claims to be the owner of the logs in controversy, by virtue of a lien created by the contract between himself and G-. W. Lary. That the logs were cut and hauled by the plaintiff under the contract, there appears to be sufficient evidence, and the testimony introduced by the defendant to show a substitution of a verbal for the written contract, so as to vacate the lien, is wholly insufficient for that purpose.
The plaintiff then traced the logs, or some of them, into the possession of the defendant, who must account for the same to the plaintiff in this action, unless he can show the superior title.
Waterman R. Leisherness, a witness introduced by the plaintiff, was objected to, on account of interest. It appears that he was a member of the firm of William Leisherness & Co., who, as it was originally contemplated, were to be associ*83ated with the plaintiff as a party to the contract, but subsequently refused so to do, and the signatures of the members of that firm are only found on the back of the contract as assignors of that in which they apparently had no interest. If the witness subsequently acquired any interest in the concern aliunde, his release to the plaintiff operated to discharge it, and to make him competent to testify.
The defendant attempted to establish title in himself from Lary through one'Atkinson, and if such attempt had been successful, it is difficult to perceive how it could have affected the rights of the plaintiff, whose interest was superior to that of Lary, and more especially, if the plaintiff had no knowledge of, and gave no consent to, the transaction.
But the instructions embraced in the general charge to the jury present the question as to the extent of the defendant’s liability at the time this action was commenced, or in other words, whether he was liable for more logs than he had then taken into his actual possession, although he claimed and was in diligent pursuit of the whole lot.
In determining what constitutes a sufficient delivery under a bill of sale, in order to vest the property in the vendee as against all other persons claiming in any way under the vendor, the nature of the property to be delivered and its situation at the time are to be considered, whether it be a vessel at sea, logs in a river, or merchandize on land. The delivery may be actual, symbolical or constructive. And it is the reception of property under an actual delivery, that renders the vendee liable to the true owner in an action for the wrongful taking and conversion. It does not appear when the defendant purchased the logs of Atkinson, whether they were in the river or on the shore, in one or in separate lots, and the instructions must be considered as having relation to the logs in controversy.
In Shurtleff v. Willard, 19 Pick. 210, the Court, in their opinion, use this language; “But the defendant’s counsel, while they admit the rule, (a delivery of a part for the whole,) deny its application to chattels scattered as these *84were, in different and distant places. They contend that it is limited to the same parcel or mass of goods, as the cargo of a vessel or the stock of goods in a particular store or place. But we know of no such limitation. It would nearly destroy the utility of the rule and essentially embarrass and obstruct constructive deliveries.”
So, in Boynton v. Veazie, 24 Maine, 286, it was held, that the delivery of a raft of boards, in the dock at Bangor, constituted a sufficient constructive delivery of all the logs of the same mark included in the bill of sale, and said to be in the boom at Oldtown.
According to this well established rule of law, the defendant might have a perfect title to the logs as against his vendor and all others in any way claiming under him, although he might never have taken possession of the larger portion except by construction, and was according to the instructions a trespasser by construction.
Without doubt, the defendant, at the time he took his bill of sale, designed to purchase all the lien logs, and intended to take actual possession of the same as fast as practicable, but suppose with all due diligence, he had not, and could not, receive into his actual possession more of the logs than had been run to him at the date of the writ, they might have been taken by other persons, perhaps by the plaintiff himself; and notwithstanding, the instructions would make him accountable for the whole, and thus render a person liable as a trespasser, when in fact the proof shows that he only entertained the design to commit a trespass. But in this case there was not even such an intention, the defendant took the bill of sale with the full belief that the .vendor had a perfect title, and if, under the circumstances, he is made to pay for those logs actually delivered to him, or which came into his actual possession, he would satisfy all reasonable requirements of the law.

Exceptions sustained, verdict set aside, and new trial granted.

Shepley, C. J., and Rice and Appleton J. J., concurred.